Citation Nr: 0413367	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  00-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from April 1944 to July 1946.  
The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for the cause of the 
veteran's death.  The Board remanded the case in July 2001 to 
develop additional evidence.  


FINDINGS OF FACT

1.  During his lifetime the veteran was service-connected for 
a low back disorder and residuals of shell fragment wounds of 
the right arm and left buttock; these conditions played no 
role in his death.  

2.  During service the veteran did not participate in a 
radiation-risk activity.  His duties during service included 
being stationed in Japan at the end of World War II, but he 
was not in Hiroshima or Nagasaki, or within 10 miles of the 
city limits of either of these cities, during the period from 
August 1945 to July 1946.  Actual radiation exposure in 
service is not shown.

3.  The veteran died due to acute myelogenous leukemia which 
began decades after service, and this fatal condition was not 
caused by any incident of service.





CONCLUSIONS OF LAW

The veteran's fatal acute myelogenous leukemia was non-
service-connected, and a service-connected disability did not 
cause or contribute to his death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Marine Corps from 
April 1944 to July 1946, including combat service in the 
Pacific Theater during World War II.  Among his decoration 
was the Purple Heart Medal.  At the end of war he was 
stationed in Japan, as detailed below.  His service medical 
records are negative for leukemia.

At the time of the veteran's death, service connection was in 
effect for lumbosacral sprain, rated 20 percent disabling; 
residuals of a shrapnel wound to the right forearm, rated 10 
percent disabling; and residuals of a shrapnel wound of the 
left buttock, rated 0 percent disabling.

Post-service medical records, dated into early 1998, are 
negative for leukemia.

The veteran 's death certificate indicates he died in July 
1998, at the age of 72.  The immediate cause of death was 
listed as cardiorespiratory arrest, due to or a consequence 
of acute myelogenous leukemia.  

The veteran's widow subsequently filed a claim for service 
connection for the cause of his death.  She alleged that the 
veteran's fatal leukemia was due to radiation exposure when 
he was stationed in Japan after the atomic bombs were dropped 
on Hiroshima and Nagasaki, and paricularly when he was 
stationed at Sasebo, Japan.

The case was referred to the Defense Threat Reduction Agency 
(DTRA) where it was reviewed in November 2001.  It discussed 
the VA definition of "occupation of Hiroshima and 
Nagasaki."  The DTRA then summarized that the available 
records did not document that the veteran was present with 
American occupation forces in Hiroshima and Nagasaki or 
within 10 miles of either of these cities.  The Marine Corps 
records indicated that the veteran arrived at Sasebo, Japan, 
aboard the USS Queens in September 1945 and he remained in 
Sasebo until late November 1945, some 30 miles from Nagasaki 
and 150 miles from Hiroshima; from October to November 1945, 
he was stationed at Kureme, Japan, which is 50 miles from 
Nagasaki and 110 miles from Hiroshima; from December 1945 to 
January 1946, he was stationed at Marine Camp Kanoya, which 
was 100 miles from Nagasaki and 240 miles from Hiroshima; 
from February to May 1946, he was stationed at Marine Camp 
Oita, which was 80 miles from both cities; and from May to 
June 1946, he was stationed at Sasebo, Japan, from which he 
departed aboard USS Lavaca.  The DTRA noted, in summary, that 
records showed that while in Japan the veteran was no closer 
than 30 miles from Hiroshima or Nagasaki, and such occurred 
when he was stationed at Sasebo.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, a Board remand, and the 
supplemental statement of the case, the appellant has been 
notified of the evidence necessary to substantiate her claim 
for service connection for the cause of the veteran's death.  
Relevant identified records have been obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service (i.e., a service-connected 
disability) either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but, rather, 
there must have been a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including leukemia, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 
1997). 

First, there are specific diseases, including leukemia (other 
than chronic lymphocytic leukemia) which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes, in pertinent part, the occupation of Hiroshima or 
Nagaski, Japan, by United States forces during the period 
from August 6, 1945 to July 1, 1946; and "occupation of 
Hiroshima or Nagaski, Japan" means official military duties 
within 10 miles of the city limits of either city which were 
requied to perform or support military occupation functions.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying 
this statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  

Second, certain listed "radiogenic" diseases, listed under 38 
C.F.R. § 3.311(b)(2), found 5 years or more after service in 
an ionizing radiation exposed veteran, may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Among the listed 
diseases is all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia.  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of certain activities including the occupation of 
Hiroshima or Nagasaki, Japan from September 1945 until July 
1946; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest 5 years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is at least as likely as not that the disease resulted from 
in-service radiation exposure or whether there is no 
reasonable possibility that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, service connection for a condition claimed to be due 
to radiation can also be established by showing that the 
disease was incurred during or aggravated by service, a task 
which includes the difficult burden of tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).

In this case, the veteran served on active duty from 1944 to 
1946, and he died from acute myelogenous leukemia in 1998.  
He was service-connected for a low back disorder and for 
residuals of shrapnel wounds of the right arm and left 
buttuck, but it is neither claimed nor shown that these 
established service-connected conditions played any role in 
his death.  The veteran's fatal leukemia is first shown 
decades after service, but the appellant asserts that it 
should be deemed service-connected as being the result of 
radiation exposure from being stationed in Japan after the 
atomic bombs were dropped on Hiroshima and Nagasaki.

If in fact the veteran was part of the occupation of 
Hiroshima or Nagasaki from August 1945 to July 1946, the 
appellant would be correct.  However, the cited legal 
authority indicates that occupation of Hiroshima or Nagasaki 
requires that the veteran have been in one of those cities or 
within 10 miles of one of those cities during the specified 
dates.  Service department information indicates that the 
veteran was no closer than 30 miles from either city during 
the specified dates, and thus he cannot be considered to have 
been part of the occupation of either city for the purpose of 
legal authority on radiation-related diseases.  Actual 
radiation exposure during service also is not shown by the 
evidence, nor is there medical evidence to link the veteran's 
fatal leukemia with any incident of service.  Consequently, 
his fatal leukemia must be found to be non-service-connected.

The weight of the credible evidence demonstrates that a 
service-connected disability did not cause or contribute to 
the veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).







ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



